Citation Nr: 0916532	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  07-37 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including diagnoses of: adjustment disorder with 
mixed emotional features, bipolar disorder, posttraumatic 
stress disorder (PTSD), and adult attention deficit disorder 
(ADD).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to January 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in January 2007, a statement of the 
case issued in November 2007, and a substantive appeal was 
received in November 2007. 


FINDING OF FACT

Any extant acquired psychiatric disorder began many years 
after service and is unrelated to any incident of service. 


CONCLUSION OF LAW

An acquired psychiatric disorder, with diagnoses including an 
adjustment disorder with mixed emotional features, bipolar 
disorder, PTSD, and adult ADD, was never incurred in nor 
aggravated by active military service, nor may bipolar 
disorder or any other psychosis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in September 2005 and May 2006.  In March 2006, the 
Veteran was provided with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO also provided 
assistance to the Veteran as required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), as indicated under the 
facts and circumstances in this case.  The evidence of record 
contains the Veteran's service treatment records and post-
service VA and private medical records.  The evidence of 
record also contains a report of VA examination performed in 
July 1991.  The represented Veteran has not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly and correctly decide this appeal, 
and has not argued that any putative error or deficiency in 
the accomplishment of the duties to notify and assist has 
prejudiced him in any way in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that those duties have either been fulfilled 
or that any errors of commission or omission have not 
disadvantaged the Veteran in any discernable manner.   notify 
and duty to assist have been satisfied.  For all the 
foregoing reasons, the Board will proceed to the merits of 
the Veteran's appeal.  

Criteria & Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, which includes, but is not limited to: his 
contentions; his service treatment records; private medical 
records; and VA medical records.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis will focus specifically on what the evidence shows, 
or fails to show with respect to the Veteran's claim for 
service connection for an acquired psychiatric disorder.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury or with a service-connected disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Psychoses may be presumed to have been incurred during active 
military service if the psychosis manifests to a degree of at 
least 10 percent within the first year following active 
service  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.

In addition, congenital or developmental defects, including 
personality disorders, are not diseases or injuries within 
the meaning of the applicable legislation and are not, 
therefore, eligible for service connection.  See 38 C.F.R. 
§ 3.303(c), 4.9, 4.127 (2006); see Winn v. Brown, 8 Vet. App. 
510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 
1997), specifically holding that "38 C.F.R. § 3.303(c), as 
it pertains to personality disorder, is a valid exercise of 
the authority granted to the Secretary of Veterans Affairs."  
See also Beno v. Principi, 3 Vet. App. 439, 441 (1992).

Service Reports of Medical Examinations dated in February 
1979, January 1980, April 1982, and February 1984 reflect 
that the Veteran's "psychiatric" was clinically evaluated 
as normal.  A Report of Medical History dated in February 
1979 reflects that the Veteran complained of depression or 
excessive worry, however, a Report of Medical History dated 
in January 1980 reflects that the Veteran checked the 'no' 
box for depression or excessive worry.  Service treatment 
records dated in January 1987 reflect a diagnosis of mixed 
personality disorder.  

The Veteran underwent a VA examination performed in July 
1991.  He reported increasing anxieties and worries because 
of financial difficulties, including foreclosure on his home.  
He stated that he was being harassed by government agents, 
which caused him to be testy, irritable, and discouraged.  

Following mental status examination, the examiner diagnosed 
adjustment disorder with mixed emotional features.  The 
examiner reasoned that, based on the Veteran's claimed 
harassment and financial difficulties, the Veteran had 
anxiety, discouragement, and irritability.  

VA outpatient treatment records dated in September 1999 
reflect that the Veteran was diagnosed with adjustment 
disorder with mixed disturbance of emotions and conduct, as 
well as personality disorder not otherwise specified.  In 
October 1999, the Veteran was diagnosed with bipolar I 
disorder manic with mood congruent psychotic features.  

Private medical records from Fort Leonard Wood Army Community 
Hospital dated in March 2005 reflect that the Veteran was 
assessed with bipolar disorder and adult ADD.  

The Board notes that the claim for a psychiatric disorder 
includes an adjustment disorder with mixed emotional 
features, as well as bipolar disorder, PTSD, and adult ADD.  

Although post-service records show a number of psychiatric 
diagnoses, there is no medical evidence showing that any 
disorder began during or is related to the Veteran's active 
service.  With regard to the personality disorder diagnosed 
in service, as noted above, congenital or developmental 
defects such as personality disorders are generally not 
eligible for service connection.  Furthermore, on several 
examinations in service, the Veteran's psychiatric state was 
found to be clinically normal with no pertinent defects or 
symptoms.  These normal findings are significant as they were 
contemporaneous and reported by trained medical personnel who 
concluded there was no chronic, acquired psychiatric 
disability. The Board views the examination reports as 
persuasive, competent evidence that there was no extant 
acquired disorder.  Also of significance is the fact that, in 
January 1980, after the Veteran initially complained of 
depression or excessive worry, the Veteran checked the 'no' 
boxes for depression or excessive worry.  Clearly, this shows 
that the Veteran was no longer having symptoms of depression.  

Moreover, with regard to an adjustment disorder, the Board 
believes it significant that the July 1991 VA medical 
examiner opined that the Veteran's adjustment disorder with 
mixed emotional features was due to post-service events.  The 
Board finds that this opinion is entitled to considerable 
weight and is competent evidence demonstrating the post-
service onset of any adjustment disorder.  Moreover, there is 
no competent medical evidence contradicting that conclusion.

With regard to bipolar disorder and adult ADD, the Board 
notes that the lack of any evidence of a bipolar disorder for 
over 11 years between the Veteran's separation from service 
and the first diagnosis of bipolar disorder, and over 17 
years between separation and the first contemporaneous 
clinical diagnosis of adult ADD is itself persuasive evidence 
that bipolar disorder or adult ADD began long after service.  
Accordingly, bipolar disorder cannot be presumed to have 
began in service, and the record is bereft any competent 
evidence of an etiologic nexus between either malady and 
service. 

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

With regard to PTSD, the Veteran's service treatment records 
contain no mention of findings relating to PTSD.  Moreover, 
there is no current diagnosis of PTSD.  The veteran has 
otherwise not identified or submitted any medical evidence 
which reflects current PTSD.  As such, in the absence of 
proof of a present disability, there can be no valid claim of 
service connection.  See Brammer, supra.  As there is no 
evidence of current PTSD, it is unnecessary for the Board to 
reach the question of etiology of the claimed PTSD.  

While acknowledging the Veteran's belief that a psychiatric 
disorder is due to service, it is well established that as a 
layperson, the Veteran is not considered capable of opining 
as to the etiology of his disability.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Thus, service connection for an acquired psychiatric disorder 
is manifestly not warranted.  This is a case where the much 
greater weight of the evidence is against the claim, and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for an acquired psychiatric disorder, 
including diagnoses of: adjustment disorder with mixed 
emotional features, bipolar disorder, posttraumatic stress 
disorder (PTSD), and adult attention deficit disorder (ADD),  
is not warranted.  

The appeal is denied.  



____________________________________________
M. W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


